Citation Nr: 1013079	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.	Entitlement to service connection for left foot 
disability.

2.	Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service in the Air Force from 
February 1973 to August 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claimed that during his second week in the Air 
Force while on basic training he developed painful blisters 
on his feet.  He was treated while on sick call by a 
military nurse who used a razor blade to cut the blisters 
from his feet.  The Veteran stated the procedure was 
extremely painful and that the Air Force did not make any 
attempt to give him corrective shoes or boots for his feet 
condition.  In addition, he stated he has experienced pain 
in his feet since service and affected his current mobility.  
See Decision Review Officer Hearing, dated January 2009.

According to the Veteran's in-service treatment records, his 
entrance exams do not report pes planus or any foot 
disability.  In March 1973, it is noted that the Veteran had 
a blister on his left foot only and dispensed moleskin.  The 
Veteran's separation examination was absent of any treatment 
or complaint for a bilateral feet condition.  There was no 
finding of abnormal feet.  See in-service treatment records, 
dated January 1973 to August 1974

The post-service treatment records include a diagnosis of 
calluses and pes planus.  The Veteran has been receiving 
treatment for bilateral foot pain and reported to VA 
physicians that his condition started during service.  The 
calluses have been trimmed and the Veteran has been using 
custom soft orthotics.  The records report that the 
Veteran's foot pain is "secondary to corn-callus/flat feet 
and ? neuropathy [rule out] alcohol induced."  See VA 
outpatient treatment records, dated January 2005 to February 
2009.

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  Id.  

A VA examination has not been provided for this claim and, 
in this case, based on the evidence of in-service treatment 
(blister on the left foot), the Veteran's history of 
bilateral foot pain since service, and the current diagnosis 
of bilateral foot pain secondary to corn-callus/flat feet 
and neuropathy, the Board finds that an examination and 
opinion are needed.  See 38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with an examiner with 
appropriate expertise to determine the 
nature and etiology of any current 
bilateral foot disorder and the examiner 
is asked to state whether it is at least 
as likely or not that any bilateral foot 
disorder is etiologically related to 
service, namely the incident described by 
the Veteran of the removal of blisters in 
1973.  All findings should be reported in 
detail.  Any appropriate diagnostic tests 
and studies should be accomplished.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report. 

2.	The AMC should then re-adjudicate the 
issue of entitlement to service connected 
for bilateral foot condition.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


